
	

116 SRES 5 ATS: Notifying the House of Representatives of the election of a President pro tempore.
U.S. Senate
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 5
		IN THE SENATE OF THE UNITED STATES
		
			January 3, 2019
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Notifying the House of Representatives of the election of a  President pro tempore.
	
	
 That the House of Representatives be notified of the election of the Honorable Chuck E. Grassley as President of the Senate pro tempore.
		
